Citation Nr: 9905946	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-23 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic 
cephalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
VA RO which denied an increase in a 10 percent rating for 
cephalgia due to head trauma.  


FINDING OF FACT

The veteran's service-connected post-traumatic cephalgia is 
manifested by subjective headache complaints, and he has not 
been diagnosed as having multi- infarct dementia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic cephalgia have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.124a, Code 8045 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1963 to August 1966.  	Service medical records show that he 
suffered a compound fracture of the right mandible with a 
facial laceration in September 1964 following an automobile 
accident.  In September 1965, he received stitches after he 
sustained a 2-1/2 centimeter long laceration of the scalp.  No 
pertinent abnormalities were shown on examination for service 
separation in August 1966.  On an accompanying medical 
history form, the veteran reported a history of head injury 
and broken bones but he denied a history of frequent or 
severe headaches.

During VA hospitalization from November 1967 to January 1968, 
the veteran gave a history of head injury in service followed 
by recurring headaches.  Current neurological examination, 
skull X-rays, brain scan, and an electroencephalogram were 
normal.  The diagnosis was post-traumatic cephalgia. 

In March 1968, the RO granted service connection for post-
traumatic cephalgia and assigned a 10 percent rating; such 
rating has remained in effect to date.  (Service connection 
was also established for residuals of a mandible fracture.)

On VA examination in May 1973, the veteran reported that 
while in service he was hit in the head by a swinging hook 
and sustained a small cut on the right upper frontal area.  
He was not knocked unconscious nor was he hospitalized 
following the incident.  He related that he then began having 
headaches, which occurred about once a month.  No pertinent 
abnormalities were noted on physical examination.  The 
diagnosis was post-traumatic headaches.  

In April 1995, the veteran was seen by a neurologist, Mary 
Jane Fina Kinosian, M.D., complaining of episodic headaches 
for approximately 30 years.  The doctor noted the veteran 
gave a strong family history of migraine (his sister, a 
niece, and several cousins), and he said he was losing time 
from work due to his condition.  The veteran indicated that 
he had frequent mild headaches on a daily basis and severe 
headaches accompanied by nausea and vomiting about once a 
week.  The diagnosis was migraine, common, intractable.  
Medication was prescribed.  The doctor also ordered a CT scan 
of the head; such study was performed in May 1995 and was 
normal.  When the veteran was seen by the dctor later in May 
1995, he reportedly had considerable improvement in his 
headache symptoms and was not losing time from work.  He was 
to continue with his medication.  

A medical record from August 1995 shows that when the veteran 
was seen for treatment of chronic obstructive pulmonary 
disease (COPD), he reported that he had migraine headaches.  
The claims file contains numerous treatment records from 1995 
to 1997 which pertain to COPD and other conditions but do not 
reflect complaints of headaches.  

In a letter and office note dated in November 1995, Dr. 
Kinosian indicated that she treated the veteran that month 
and he reported that he had headaches that were now quite 
severe.  His wife believed that the headaches were triggered 
by fumes at the garage where he worked, and he felt better in 
the summer when the doors were open.  The veteran reported 
several headaches per week causing him to lose time from 
work.  The doctor recommended that he begin taking medication 
used to treat migraines.  In the treatment note from November 
1995, the doctor indicated that the medication would not 
alleviate the veteran's headaches if he continued to be 
exposed to the fumes in the garage.  The veteran failed to 
appear for further scheduled appointments with Dr. Kinosian.  

In August 1996, the veteran filed a claim for an increased 
rating of his service-connected post-traumatic cephalgia.  He 
indicated that he had headaches at least four times per week, 
with severe episodes occurring once per week.  He stated that 
he continued to require medication for this condition.  

On VA examination in December 1996, the veteran again 
reported headaches over many years, occurring two to three 
times per week.  He indicated that the headaches were 
pounding, all over the head, with photophobia but no 
prodrome.  He reported past symptoms of nausea and vomiting 
but not currently.  He indicated that his present medication 
(Imitrex) eased the headaches.  On physical examination, no 
pertinent abnormalities were noted.  The assessment was 
common migraine headaches, by history, frequency of two to 
three per week.  It was noted that Imitrex seemed to provide 
moderate relief.  The examiner indicated that the veteran may 
be temporarily disabled during the headache episodes for a 
few hours.  

In a VA medical opinion report, dated May-June 1997, it was 
noted that the veteran's claims folder was reviewed and 
treatment records strongly suggested that the frequency and 
severity of the veteran's headaches could be due to exposure 
to automobile exhaust fumes and solvents.  The examiner 
opined that although the veteran had a current diagnosis of 
common migraine, this was not the same condition as his 
service-connected post-traumatic cephalgia or even a 
progression of the condition, but rather headaches caused by 
a separate entity.  

In an August 1997 substantive appeal, the veteran indicated 
that he did not experience headaches until he suffered the 
head trauma in service.  He stated that since that time he 
had headaches everyday and was restricted to the bed once a 
week due to headaches.  His opinion was that the headaches 
were not related to fumes exposure since he had not worked in 
a garage for over a year yet continued to experience 
headaches.  

During a November 1997 RO hearing, the veteran testified that 
following his head injury in service, he experienced 
headaches at least two times per week, of the same type that 
he has now.  He stated that he was currently unemployed 
because he lost too much time from work due to the headaches.  
He indicated that once a week he is bedridden for the entire 
day due to the headaches.  He testified that he is currently 
taking over-the-counter and prescription medication for his 
condition.  (The veteran submitted his own written list of 
medication he had taken in about the past month.)  He stated 
that two family members (a sister and a niece) also suffer 
from migraine headaches.  His wife testified that she 
initially thought that his headaches were the result of 
exposure to fumes at work, but she was only speculating.  She 
indicated that he still experienced headaches, even though he 
is no longer exposed to the fumes.  

II.  Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  Ratings in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Code 8045.

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

The evidence shows that the veteran was evaluated by a 
neurologist for complaints of headaches in April 1995, and 
was diagnosed with common migraine.  Improvement was noted in 
May 1995.  Records of this doctor, from November 1995, 
indicate the veteran's headaches were associated with fumes 
from working in a garage.  A December 1996 VA examination 
resulted in an assessment of common migraine by history.  A 
VA medical report, dated May-June 1997, indicates the 
veteran's claims folder was reviewed, and it was opined that 
the current migraine condition was not the same as or a 
progression of the service-connected post-traumatic 
headaches.  

The Board notes that service connection is not in effect for 
migraine, thus an evaluation under Code 8100 is not 
appropriate.  There is no medical evidence of record which 
relates the veteran's current migraine headache condition 
(first diagnosed in 1995) to his service-connected post-
traumatic cephalgia.  Impairment from non-service-connected 
migraine may not be considered in rating the service-
connected post-traumatic cephalgia.  38 C.F.R. § 4.14.

The medical evidence shows that the veteran has not 
complained of psychological or neurological symptoms related 
to his head injury beyond the purely subjective complaints of 
headaches.  His current 10 percent rating is the maximum 
evaluation allowed under Code 8045 for headaches recognized 
as symptomatic of brain trauma regardless of the frequency of 
episodes.  Absent a diagnosis of multi-infarct dementia 
associated with brain trauma, a rating in excess of 10 
percent is not warranted.  

The preponderance of the evidence is against an increase in 
the current 10 percent rating for post-traumatic cephalgia.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for post-traumatic cephalgia is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

